Name: Council Regulation (EEC) No 255/87 of 26 January 1987 amending for the ninth time Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector
 Type: Regulation
 Subject Matter: beverages and sugar;  trade;  food technology
 Date Published: nan

 Avis juridique important|31987R0255Council Regulation (EEC) No 255/87 of 26 January 1987 amending for the ninth time Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector Official Journal L 026 , 29/01/1987 P. 0002 - 0002*****COUNCIL REGULATION (EEC) No 255/87 of 26 January 1987 amending for the ninth time Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 42 (2) thereof, Having regard to the proposal from the Commission, Whereas, pending the adoption of provisions supplementing or harmonizing the definitions of semi-sparkling wines and products falling within heading 22.06 of the Common Customs Tariff, the provisions of Article 4 (2) of Regulation (EEC) No 351/79 (3), as last amended by Regulation (EEC) No 3581/85 (4), should be extended until 31 December 1987; Whereas this amendment provides an opportunity to rectify an erroneous reference and to delete a lapsed provision of Regulation (EEC) No 351/79, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 351/79 is hereby amended as follows: 1. Article 1 (1) is replaced by the following: '1. Table wines and quality wines psr, where climatic conditions or consumer habits necessitate an addition of alcohol and where they are exported to third countries'; 2. In Article 1 (3) (a) and (b), 'Article 30' is replaced by 'Article 31'; 3. Article 4 is replaced by the following: 'Article 4 The following shall be applicable until 31 December 1987: - Article 1 (2) (b) and (3), - the second subparagraph of Article 2 (1), insofar as it refers to the products specified in Article 1 (2) (b), - Article 2 (2), insofar as it refers to the products specified in Article 1 (3).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 (3) shall apply from 1 October 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1987. For the Council The President L. TINDEMANS (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 367, 31. 12. 1985, p. 39. (3) OJ No L 54, 5. 3. 1979, p. 90. (4) OJ No L 343, 20. 12. 1985, p. 6.